Exhibit 10.3

 

FORM OF AMENDMENT

TO

SENIOR SECURED CONVERTIBLE PROMISSORY NOTE

 

THIS                    AMENDMENT TO SENIOR SECURED CONVERTIBLE PROMISSORY NOTE
(this “Amendment”) is made and entered into as of September     , 2010 by and
among TECHNISCAN, INC., (the “Maker”) and the undersigned holder of the Maker’s
senior secured convertible promissory note (together with his heirs, successors
and assigns, “Payee”).

 

R E C I T A L S:

 

WHEREAS, the Maker and the Payee desire to revise that certain Senior Secured
Convertible Promissory Note dated                       , 2010 entered into by
and between the Maker and the Payee (the “Note”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual benefits to be
derived from this Amendment, the parties hereto hereby agree as follows:

 

1.             Amendment of the Note.  Pursuant to Section 11 of the Note:

 

(a)  Section 3 of the Note is hereby amended as follows:

 

The date September 30, 2010 shall be deleted and replaced with October 8, 2010.

 

(b)  Sections 6(b)(iv)(B) and (C) of the Note are hereby amended as follows:

 

The date October 1, 2010 shall be deleted and replaced with October 8, 2010.

 

(c)  Section 6(b)(v) of the Note is hereby amended as follows:

 

Each of July 30, 2010 and September 15, 2010 shall be deleted and replaced with
October 8, 2010.

 

2.             Continued Effect of the Note.  All provisions of the Note, except
as modified by this Amendment, shall remain in full force and effect and are
reaffirmed.  Other than as stated in this Amendment, this Amendment shall not
operate as a waiver of any condition or obligation imposed on the parties under
the Note.

 

3.             Interpretation of Amendment.  In the event of any conflict,
inconsistency, or incongruity between any provision of this Amendment and any
provision of the Note, the provisions of this Amendment shall govern and
control.

 

4.             Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same agreement.  A facsimile or e-mailed
“.pdf” data file copy of an original written signature shall be deemed to have
the same effect as an original written signature.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

--------------------------------------------------------------------------------


 

TECHNISCAN, INC.

 

 

 

 

 

By:

 

 

By:

 

 

David C. Robinson

 

 

 

 

 

 

 

 

 

Chief Executive Officer

 

Name:

 

 

--------------------------------------------------------------------------------